Citation Nr: 1822094	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-28 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an earlier effective date than May 22, 2012 for the grant of a 100 percent disability rating for loss of use of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, J. Z., & R. Z.



ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 1945.  The Veteran died in November 2012 and the substituted appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the Veteran's claims file now lies with the VA Regional Office (RO) in Los Angeles, California.  

The appellant's October 2013 VA Form 9 substantive appeal requested a hearing before the Board; however, after receiving proper notice regarding the hearing in January and February 2018, the appellant subsequently failed to appear at the scheduled hearing in March 2018.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

To the extent that the appellant and her representative have raised the issue of whether there is clear and unmistakable error (CUE) in a prior April 2010 rating decision, including at the April 2014 decision review officer (DRO) hearing and within an April 2018 appellant's brief, the Board notes that this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDING OF FACT

Within one year of the May 22, 2012, claim for increase, it was not factually ascertainable that the Veteran met the criteria for a 100 percent disability rating for loss of use of the feet, as the evidence did not show there was a lack of effective function other than that which would be equally well-served by an amputation stump below the knees with use of a suitable prosthetic appliance.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 22, 2012 for the grant of a 100 percent disability rating for loss of use of both feet have not been met.  38 U.S.C. §§ 1114(m), 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.350(a)(2), 3.400, 4.63 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

VA has met its duty to notify and duty to assist with respect to the issue adjudicated herein.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the claim on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Earlier Effective Date - Loss of Use of Feet  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2017).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

A service-connected disability results in loss or loss of use, for SMC purposes, where an extremity, or a portion thereof, is/are either anatomically absent or there remains no effective function of the affected body part.  38 U.S.C. § 1114(m) (2012).  SMC will be awarded for the anatomical loss of a hand or foot, or where there is "loss of use" of such extremities.  38 U.S.C. § 1114(m); 38 C.F.R. §§ 3.350(a)(2); 4.63 (2017).  "Loss of use" if an extremity means that no effective function remains other than that which would be equally well-served by an amputation stump below the elbow or knee with use of a suitable prosthetic appliance.  Id.; Tucker v. West, 11 Vet. App. 369, 373 (1998).  "Effective function" includes the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot.  38 C.F.R. § 3.350(a)(2).  Whether there is loss of use is a question for the Board; the Board may not ask a clinician to determine whether there is "loss of use."  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 2, Section H, Paragraph 1.b (2017).  However, an examiner may be asked to provide the following: a detailed objective description of remaining function, a quantitative assessment of strength, or a description of any pain that affects use.  Id.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more, will constitute loss of use of the hand or foot involved.  38 C.F.R. §§ 3.350(a)(2)(i)(a); 4.63(a).  

The appellant seeks entitlement to an earlier effective dates than May 22, 2012 for the grant of a 100 percent disability rating for loss of use of both feet.  

The Board is mindful that the proper effective date in cases such as this (a claim for increase) is based on facts found but will not be earlier than the date of claim.  In a claim for increase, the effective date for the award of increased compensation can be up to one year prior to the date of claim if it is factually ascertainable that an increase in the disability occurred within the one-year period prior to the date of claim.  For example, in this case, the Veteran's claim was filed on May 22, 2012.  If an increase in the disability is factually ascertainable on May 22, 2011 or later, the effective date for the award can be prior to the date of claim but no earlier than May 22, 2011.  38 U.S.C. § 5110; 38 C.F.R. § 3.400; Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim").  

The Veteran's underlying increased rating claim was received on May 22, 2012, which is the current effective date assigned for his loss of use of both feet.  Therefore, the relevant inquiry is whether it is factually ascertainable that the Veteran's loss of use of both feet occurred within the one-year period preceding his May 22, 2012 claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. 125.  

The Board has considered the evidence of record from May 22, 2011; however, significantly, there is no probative evidence that the Veteran had no effective function remaining in his feet other than that which would be equally well-served by an amputation stump below the elbow or knee with use of a suitable prosthetic appliance prior to May 22, 2012.  38 U.S.C. § 1114(m); 38 C.F.R. §§ 3.350(a)(2); 4.63; see also Tucker, 11 Vet. App. at 373.  Notably, there is no objective medical evidence of record during the one-year period prior to the Veteran's May 22, 2012 increased rating claim.  

For example, the Veteran had filed a claim for increase, which was denied in an April 2010 rating decision.  The Veteran was notified of the decision that same month, including his appellate rights, and he did not appeal that decision within one year or submit new and material evidence within one year of the April 2010 rating decision.  The Veteran then submitted a new claim for increase on May 22, 2012, when the appellant called VA to request an increased rating.

In September 2012, a VA examiner opined that there was not functional impairment of the Veteran's lower extremities such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  In November 2012, the same VA examiner stated that the Veteran's advanced Alzheimer's was a contributor to his deterioration and need for a wheelchair.  The examiner also noted the Veteran's lack of verbalization and comprehension which made it difficult to elicit a response as to the sensory aspect of his extremities, so they were marked as normal.  In light of this, the examiner noted that the Veteran's neuritis would have remained moderate at least, and although it was difficult to say how much of his deterioration was due to advanced neuritis or advanced Alzheimer's, the examiner stated that it was at least as likely as not that the Veteran's moderate neuritis was at least part of the reason for his marked deterioration.  

To the extent that the appellant relies upon the November 2012 examiner's opinion in support of her claim, the Board notes that the opinion does not provide probative evidence as to the Veteran's condition prior to May 22, 2012; therefore, it does not assist in obtaining an earlier effective date.  Moreover, to the extent that the appellant asserts through various lay statements that the Veteran's neuritis resulted in his loss of use of both feet, rather than his advancing Alzheimer's, the Board affords such statements little probative value, given the appellant's lack of related medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007);

In sum, the preponderance of evidence weighs against the appellant's claim of entitlement to an earlier effective date than May 22, 2012 for the grant of a 100 percent disability rating for loss of use of both feet.  As such, there is no reasonable doubt to be resolved and the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than May 22, 2012 for the grant of a 100 percent disability rating for loss of use of both feet is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


